Citation Nr: 1102010	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In correspondences dated in July 2010 and October 2010, the 
Veteran raised the issues of service connection for a heart 
condition and a prostate condition.  Those issues, which have not 
been adjudicated, are referred back to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with and treated for PTSD, and a 
secondary major depressive disorder, which has been etiologically 
linked to the Veteran's experiences while he was on active duty.  


CONCLUSION OF LAW

PTSD, and a secondary major depressive disorder, was incurred in 
or caused by the Veteran's military service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he 
attributes to attacks by mortar and sniper fire while stationed 
in Vietnam.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, (and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the appellant's service), the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The 
amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need 
for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.   

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3).  

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a) (2010). 

The Veteran reported that he was assigned to 514th [QM Co.] in 
Vietnam where NVA soldiers would fire mortars at the command at 
least once a week and sniper fire.  He also reported that a 
mortar round hit the mess hall and another hit the ammo bunker.  
He stated that he was driving a truck when a mortar hit beside 
the truck and it blew off the front tire and threw shrapnel 
through the gas tank.  He further stated that he saw the bodies 
of NVA soldiers hanging on the fences in some of the towns that 
he would drive through.  He reported that he would spend the 
night fearing a direct hit and that he always had a sense of 
fear.  

A review of the record indicates that the Veteran contacted the 
U.S. Army and Joint Services Records Research Center (JSRRC) to 
corroborate his stressors.  The JSRRC supplied the unit history 
for the 514th Quartermaster Company (514th QM Co), covering the 
period of November 31, 1966 to March 31, 1970.  The Veteran was 
stationed in Vietnam from December 1968 to August 1969 and served 
with the 514th QM Co.  The unit history showed that rocket 
attacks, mortar fire and small arms fire was received and that 
convoys were also attacked.  

An August 2005 VA psychiatrist diagnosed the Veteran with 
moderate and chronic PTSD and moderate dysthymic disorder.  The 
Veteran reported that a soldier on a motorcycle was killed 
instantly and became caught in the front bumper of a truck he was 
riding.  He also reported that a mortar shell fell in front of 
his truck and threw shrapnel into his gas tank.  He described an 
incident when the mess hall was hit by a mortar and another 
occasion during which a mortar struck the corner of their ammo 
bunker.  The Veteran reported that there was always the risk of 
sniper and mortar fire.  The psychiatrist noted that the 
Veteran's symptoms were diagnosable under the DSM-IV 
classification of PTSD.  The physician further noted that the 
Veteran revealed in his history an onset of unrecognized PTSD 
symptoms following his return from active duty in Vietnam.  The 
physician noted that much of the Veteran's current stress 
appeared to be related to his forced medical retirement and his 
pressing financial problems.  

An April 2006 psychiatric evaluation diagnosed the Veteran with 
severe and chronic PTSD and major depressive disorder.  VA 
medical records dating from February 2007 to July 2010 show that 
the Veteran has been diagnosed with PTSD, recurrent major 
depressive disorder, recurrent depression, and anxiety.  

Private medical records include a January 2008 diagnosis of PTSD.  
He exhibited depression and anxiety and reported that he has had 
depression since he was in Vietnam.  

In August 2009 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  The Veteran complained of the 
frequent mortar and rocket attacks which he reported made him 
fear for his life.  The diagnoses were chronic delayed PTSD and 
recurrent, severe major depressive disorder.  The examiner stated 
that the Veteran's illnesses, at least the PTSD, stemmed from his 
service in Vietnam.  He also stated that the Veteran's 
psychiatric diagnoses were a delayed reaction that his business 
and work had kept him from becoming aware.  The examiner found 
that the Veteran's depression was secondary to PTSD.  

The VA examiner related PTSD to Vietnam service including the 
Veteran's fear of hostile action based on the frequent mortar and 
rocket attacks.  In determining whether service connection is 
warranted, the VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record presents valid diagnoses of 
PTSD, and secondary major depressive disorder, related to 
stressful experiences the Veteran reported he underwent during 
his tour-of-duty in Vietnam.  The examiner specifically 
determined that the major depressive disorder was secondary to 
the PTSD.  See 38 C.F.R. § 3.310(a).   Accordingly, after careful 
review of all the evidence of record, the Board finds that the 
evidence shows that the Veteran manifests PTSD that is the result 
of fear of hostile activity he experienced while in Vietnam.  The 
Board therefore concludes that the evidence is at least in 
equipoise and that service connection for a psychiatric 
disability, including PTSD and secondary major depressive 
disorder, is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In April 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional VA treatment records were associated with the claims 
folder and a medical opinion was provided on remand.  The VA 
examiner conducted an examination, and provided an opinion with a 
supporting rationale.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD and secondary major depressive disorder, 
is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


